14-4354
    United States of America v. Kenner


                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
    7th day of January, two thousand fifteen.

    PRESENT:
               GERARD E. LYNCH,
               DENNY CHIN,
                     Circuit Judges,
               JOHN G. KOELTL,
                     District Judge.*
    _____________________________________

    UNITED STATES OF AMERICA,

                                Appellee,

                      v.                                                14-4354

    TOMMY C. CONSTANTINE, AKA Tommy
    C. Hormovitis.,

                                Defendant,

    PHILLIP A. KENNER,

                     Defendant-Appellant.
    _____________________________________


             *
             The Honorable John G. Koeltl, United States District Judge for the Southern
    District of New York, sitting by designation.
FOR APPELLEE:                               Saritha Komatireddy, Assistant United States
                                            Attorney (Susan Corkery, Assistant United
                                            States Attorney, on the brief) for Loretta E.
                                            Lynch, United States Attorney, Eastern District
                                            of New York, Brooklyn, NY.

FOR DEFENDANT-APPELLANT:                    Richard Haley, Haley Weinblatt & Calcagni,
                                            LLLP, Islandia, NY.

         Appeal from an order of the United States District Court for the Eastern District of

New York (Joseph F. Bianco, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the order of the district court is AFFIRMED.

         Phillip A. Kenner appeals from an order of the district court denying his motion to

be released on bond pending trial on an indictment for mail fraud, wire fraud, and money

laundering. 18 U.S.C. §§ 1343, 1349, 1956. We have considered Kenner’s arguments

and affirm the denial of his motion substantially for the reasons stated by the district

court.

         Accordingly, we AFFIRM the order of the district court.

                                            FOR THE COURT:
                                            Catherine O’Hagan Wolfe, Clerk




                                               2